COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


KAREN SUE O'BARR

v.   Record No. 1001-95-4                       MEMORANDUM OPINION *
                                                    PER CURIAM
AUM, INC. D/B/A DUNKIN DONUTS                    OCTOBER 10, 1995
AND
GENERAL ACCIDENT INSURANCE COMPANY OF AMERICA

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Michael W. Heaviside; Ashcraft & Gerel, on brief),
            for appellant.
            (Susan L. Herilla; Slenker, Brandt, Jennings &
            Johnston, on brief), for appellees.



     Karen Sue O'Barr contends that the Workers' Compensation

Commission erred in finding that she failed to prove an injury by

accident arising out of and in the course of her employment.

Upon reviewing the record and the briefs of the parties, we find

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [her] burden of proving an 'injury by accident,' a

claimant must prove the cause of [her] injury was an identifiable

incident or sudden precipitating event and that it resulted in an
obvious and sudden mechanical or structural change in the body."

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
 Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858, 865 (1989)

(citations omitted).   Unless we can say as a matter of law that

O'Barr's evidence sustained her burden of proof, the commission's

finding is binding and conclusive upon us.   Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission found that O'Barr did not prove that she

slipped and fell on a wet floor at work on April 10, 1994.    As

the basis for its decision, the commission stated the following:
               While [O'Barr] testified that she
          slipped on a wet floor at work, two employees
          who were present testified that they did not
          observe, and were not made aware of, this
          incident. Fennell testified that, at lunch
          on the date of the accident, [O'Barr]
          mentioned that she had fallen. However, this
          was not communicated to either Trivedi or any
          other employee.
               The Attending Physician's Report of
          April 27, 1994, with the history completed in
          [O'Barr's] handwriting, is the only report
          from Dr. Bryngelson referring to how the
          accident occurred. We note that forms
          completed by [O'Barr] on July 6, 1994,
          indicate ongoing neck pain of six months
          duration and lower back pain for four years.


     As fact finder, the commission was entitled to accept the

testimony of Ashwin and Neena Trivedi and Katrina Kelly and to

reject O'Barr's testimony that an accident occurred.

Furthermore, the commission could infer from the medical records

that O'Barr suffered from ongoing neck and low back pain before

the alleged fall and, consequently, the injury predated the

alleged accident.   "Where reasonable inferences may be drawn from

the evidence in support of the commission's factual findings,



                                 2
they will not be disturbed by this Court on appeal."     Hawks v.

Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698

(1988).   Credible evidence in the record supports the

commission's decision.

                                         Affirmed.




                                 3